Citation Nr: 0908639	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-31 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from May 1979 to 
November 1981.  He died in October 2005.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran's former spouse (hereinafter "contesting 
appellant"), on behalf of the son born to her and the 
Veteran, has also appealed the two issues listed on the title 
page of this action.  The Board will issue a separate 
decision regarding that individual's appeal.

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's period of service ended in November 1981; 
he was not a Prisoner of War in service.

2.  The Veteran died in October 2005.  At the time of his 
death the combined disability rating for his service-
connected disorders was 60 percent, effective July 2, 2003; 
he was also in receipt of a total disability rating based on 
individual unemployability due to service-connected 
disabilities, effective from July 2, 2003.

3.  The Veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
immediately preceding his death, nor was a total evaluation 
continuously in effect since the date of his discharge from 
military service and for at least five years immediately 
preceding his death; there is no specific pleading of clear 
and unmistakable error in any prior decision.   



CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the appellant with the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in a May 2008 correspondence.  Her claim was 
thereafter readjudicated in an August 2008 supplemental 
statement of the case.  Through correspondence on file, she 
was also provided notice of the information and evidence 
concerning the effective date to be assigned in the event her 
claim was successful.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As explained in further detail below, 
she is not entitled to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318; any notice deficiency as to the proper effective date 
to be assigned therefore is nonprejudicial.  Based on the 
procedural history of this case, it is the conclusion of the 
Board that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  38 U.S.C.A. § 5103A.  The Board points out that the 
facts in this case are not in dispute, and that there are no 
outstanding records which would impact on this claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

A March 1982 rating decision granted the Veteran service 
connection for right knee disability and for residuals of a 
right ulnar head fracture; the disorders were evaluated 
respectively as 30 and 0 percent disabling.

In September 2003, VA granted service connection for back 
disability, with an assigned 40 percent evaluation.  The 
combined disability rating for the Veteran's disorders was 60 
percent, effective July 2, 2003.

In a May 2004 rating decision, VA assigned a separate 10 
percent evaluation for degenerative joint disease of the 
right knee effective October 10, 2003; and granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
effective July 2, 2003.  VA denied increased ratings for the 
Veteran's other service-connected disorders.  The combined 
disability rating for the disorders remained at 60 percent 
for the period from July 2, 2003, with the assignment of the 
TDIU effective that same date.  The Veteran did not initiate 
an appeal of the May 2004 rating decision as to the effective 
date of the TDIU.

VA will pay death benefits to the surviving spouse in the 
same manner as if the Veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled  
to receive compensation for a service-connected disability 
rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of the Veteran's discharge 
or other release from active duty, or (3) the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a  
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

The term "entitled to receive" means that at the time of 
his death, the Veteran had service-connected disability rated 
as totally disabling, but was not receiving compensation 
because  (1) VA was paying the compensation to his 
dependents, (2) VA was withholding the compensation to offset 
an indebtedness,  (3) he had applied for compensation, but 
was not receiving total disability compensation due solely to 
clear and unmistakable error in a VA decision, (4) he had not 
waived retired or retirement pay in order to receive 
compensation, or (5) VA was withholding payments as required 
by law.  38 C.F.R. § 3.22(b); see Rodriguez v. Peake, 511 
F.3d 1147  (Fed. Cir. 2008).  The Board also notes that a 
2005 amendment to 38 C.F.R. § 3.22 provides an additional 
method for prevailing on 1318 claims, where additional 
service department records are received that existed at the 
time of a prior VA decision, but were not considered.  

The appellant has not alleged, and the evidence does not 
show, that the Veteran was entitled to receive 100 percent 
disability compensation for the 10-year period immediately 
preceding his death in October 2005, but was not receiving 
such compensation for any of the reasons enumerated in 38 
C.F.R. § 3.22(b).  In this regard, at the time of the 
Veteran's death, he had a combined disability rating of 
60 percent, and was in receipt of a TDIU effective from July 
2003.  There were no pending claims when he died, 
particularly concerning the effective date assigned the TDIU 
in the May 2004 rating decision.

It follows that the Veteran was also not rated as totally 
disabled continuously since his release from active duty and 
for at least five years immediately preceding his death.  
Also, there is no evidence suggesting that the Veteran was a 
prisoner of war at any time, particularly given that he 
served during peacetime within the confines of the United 
States.  As such, there is no possibility that the Veteran 
could have met the requirements of a total disability rating 
of the required duration at the time of his death.  

In addition, the Board observes there has been no specific 
pleading by the appellant of clear and unmistakable error in 
any prior decision.  See Cole v. West, 13 Vet. App. 268 
(1999) (specifying pleading requirements in claim of clear 
and unmistakable error in a prior decision for purposes of 
DIC claim under 38 U.S.C.A. § 1318).  

Neither the appellant nor her representative has identified 
any other permissible basis for granting this claim.  A 
hypothetical theory of entitlement is not applicable because 
the appellant's claim was filed after January 21, 2000.  The  
facts of this case are not in dispute and the law is 
dispositive.  Accordingly, the claim of entitlement to DIC  
benefits under the provisions of 38 U.S.C.A. § 1318 will be  
denied because of the absence of legal merit.  Sabonis v.  
Brown, 6 Vet. App. 426 (1994).  





ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



REMAND

The appellant contends that the Veteran's service-connected 
disorders, and his right knee disability in particular, 
caused or contributed substantially and materially to his 
death.  She primarily argues that the knee disorder induced 
him into a sedentary lifestyle, which in turn contributed to 
his fatal conditions.

The Veteran's death certificate indicates that he died in 
October 2005 from cardiac dysrhythm as a consequence of 
coronary artery disease, metabolic syndrome, and degenerative 
joint disease.  The death certificate was completed by Roger 
Kiser, M.D.

In a January 2006 statement, Dr. Kiser stated that the 
Veteran's service knee injury resulted in degenerative joint 
disease with consequent limitation of physical activity, 
which in turn gave rise to obesity, metabolic syndrome, 
coronary artery disease, myocardial infarction and death.  In 
a July 2006 statement, Dr. Kiser indicated that the Veteran's 
knee disorder led to degenerative joint disease with limited 
ambulation and progressive weight gain, resulting in 
metabolic syndrome causing hyperlipidemia progressing to 
coronary artery disease and sudden death.

On file is an October 2006 opinion by a VA physician.  She 
reviewed the claims files, including Dr. Kiser's opinions, 
and concluded that it was not as likely as not that the 
Veteran's right knee and back disorders were contributing 
causes to death.  The examiner noted that the record did show 
the Veteran had a limitation in mobility and physical 
activity due to the knee and back disorders.  The examiner 
explained that a treating physician, when confronted with a 
person having the type of risk factors for cardiovascular 
disease as the Veteran and who, like the Veteran, was unable 
to perform physical activity, would be expected to consider 
other modalities of lifestyle modifications and medical 
treatment.  The examiner noted that Dr. Kiser did not provide 
any rationale in support of his opinion.  The examiner 
reviewed the literature and noted no direct correlation 
between degenerative joint disease and dysarrhythmias or 
coronary artery disease.  The examiner explained it was 
reasonable to conclude that the Veteran's primary care 
physician would have recognized the Veteran's limitations and 
adopted other modalities of treatment, which made it unlikely 
that the degenerative joint disease in fact was a causative 
factor in the Veteran's death.  

In a May 2007 statement, Dr. Kiser responded by indicating 
that the Veteran was incapacitated by back pain and 
degenerative joint disease of the knees.  As a consequence, 
he was unable to remain physically active and maintain good 
cardiac condition.  With this sedentary lifestyle the Veteran 
developed excessive weight gain, which exacerbated the 
coronary artery disease and led to a myocardial infarction 
and early death.

In a September 2007 statement, Dr. Kiser explained that an 
association between certain metabolic disorders and 
cardiovascular diseases has long been known.  Eventually, the 
term "metabolic syndrome" was coined to designate a cluster 
of metabolic risk factors that coalesce in a certain person.  
He noted that the Veteran had no family history of diabetes, 
high cholesterol, or coronary artery disease, which was one 
reason Dr. Kiser believed the degenerative joint disease was 
a major factor in the development of the metabolic syndrome.  
Dr. Kiser explained that he did try other measures of 
treatment in light of the limited activity imposed by the 
knee disorder.  He concluded that the Veteran's low activity 
level, sedentary lifestyle, and progressive weight gain 
caused by the knee disability contributed significantly to 
the development of the metabolic syndrome.

Given that Dr. Kiser ultimately did provide a rationale for 
his opinion, the Board is of the opinion that another VA 
opinion should be obtained.  The Board notes in this regard 
that there are conflicting medical opinions in this case, 
and, as explained below, the Board expects the record to be 
supplemented by additional contemporaneous medical records.  
Under the circumstances, the Board finds that a VA opinion 
which takes into account all opinions offered in this case 
would be helpful in the adjudication of the claim.

The record shows that in July 2004, the Social Security 
Administration (SSA) informed VA that the Veteran had applied 
for disability benefits with that agency.  There is no 
indication that the RO has sought to obtain any records for 
the Veteran from the SSA.

In addition, Dr. Kiser, although offering several opinions, 
has yet to provide VA with his treatment records of the 
Veteran.  On remand, the appellant should be afforded the 
opportunity to authorize VA to obtain Dr. Kiser's records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant and 
request that she identify the names, addresses 
and approximate dates of treatment for all 
health care providers, VA and private, to 
specifically include Dr. Roger Kiser, who may 
possess additional records of the Veteran 
pertinent to the claim remaining on appeal.  
With any necessary authorization from the 
appellant, the RO should attempt to obtain and 
associate with the claims files any medical 
records identified by her, to include from Dr. 
Roger Kiser, which have not been secured 
previously.

2.  Unless already completed in connection 
with the remand of the contesting appellant's 
case, the RO should take appropriate steps to 
attempt to obtain a copy of any SSA decision 
awarding or denying the Veteran disability 
benefits, and a copy of the medical records 
upon which the award or denial was based.

3.  Thereafter, and unless already completed 
in connection with the remand of the 
contesting appellant's case, the RO should 
arrange for review of the Veteran's claims 
folders by a VA physician with appropriate 
expertise.  The examiner is requested to 
specifically review Dr. Kiser's January 2006, 
July 2006, May 2007, and September 2007 
statements, as well as the October 2006 
opinion of the VA physician.  The examiner 
should provide an answer to each of the 
following  questions:

(a)  Is it at least as likely as not 
(i.e., is there at least a 50/50 chance) 
that the Veteran's fatal cardiac 
dysrhythm or contributing factors of 
coronary artery disease and metabolic 
syndrome were etiologically related to 
his service, or were caused or 
chronically worsened by his service-
connected disorders (i.e. right knee 
disability, back disability, and 
residuals of a right ulnar head 
fracture)?

(b)  Is it at least as likely as not that 
right knee disability, back disability, 
or residuals of a right ulnar head 
fracture caused or contributed 
substantially or  materially to the cause 
of the Veteran's death, resulted in 
debilitating effects and general 
impairment of health to an extent 
rendering the Veteran materially less 
capable of resisting the effects of the 
cardiac dysrhythm, or had a material 
influence in accelerating death?

(c)  Is it at least as likely as not that 
the Veteran's death was otherwise 
etiologically related to service or to a 
service-connected disability (right knee 
disability, back disability, and 
residuals of a right ulnar head 
fracture)?

	The rationale for all opinions expressed should be  
provided.  

4.  The RO should then prepare a new rating 
decision and readjudicate the issue on appeal.  
If the benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and her representative an 
opportunity to respond. 

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant and 
her representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


